DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 12 and 16  in the reply filed on 05/95/2021 is acknowledged.
Applicant’s amendment of claims 1, 13, and 17 in the reply filed on 05/95/2021 is acknowledged.
Claims 1-12, 14-15, and 17-19 are under consideration in this Office Action. 

Allowable Subject Matter
Claims 1-12, 14-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Lin, US 2018/0335881 taken with Gupta et al., US2014/0225838 discloses all limitations of claim 1 except for that “the light-emitting diode device overlapping the at least one of the power lines comprises: a first type semiconductor layer, electrically connected to the first end of the light-emitting diode device; a second type semiconductor layer, electrically connected to the second end of the light-emitting diode device; a light emitting layer, disposed between the first type semiconductor layer and the second type semiconductor layer; wherein the first end of the light-emitting diode device and the second end of the light-emitting diode device are located on a single side of the second type semiconductor layer or respectively located on . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893